His Honor,
HOEACE L. DUFOUE,
rendered the opinion and decree of the Court as follows:
On April 1st, 1913, judgment was rendered against appellant for the sum of $500.00 with legal interest from February 1st, 1912. •
. A bond for a suspensive appeal was given in the sum of $750.00 and a motion has been made here to dismiss the appeal on the ground that the bond is insufficient.
The motion must prevail.
The principal and accrued interest of the judgment at the time the appeal was taken was over $528, hence, under Art. 575, C. P., the bond for a suspensive appeal should have been for a sum exceeding that amount by one-half.
“A bond for suspensive appeal in a case where the law fixes the amount should be for one-half over and above the amount of the judgment with interest up to the day of judgment.”
112 La., 564.
The discrepancy is too large to warrant the application of the doctrine of de minimis non curat lex. 112 La., 564.
Appeal dismissed.